DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/822568, filed on 03/18/2020. Claims 1-5 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 08-245144 to Narimatsu in view of EP 1 241 309 to Zappa (henceforth referred to as Narimatsu and Zappa, respectively). 
Regarding claims 1, Narimatsu discloses an anti-falling device (i.e. Fig. 4) for a door (i.e. Fig. 4, ref. 2) of an elevator (i.e. Machine Translation paragraph 0001), comprising: 
a door hanger (i.e. Fig. 4, ref. 5, 5) that allows the door for opening and closing a car entrance (i.e. Fig. 4, ref. 6) to be slidably mounted on a door rail (i.e. Fig. 4, ref. 30); 
a hanger roller (i.e. Fig. 4, ref. 51) provided on the door hanger and arranged to face an upper end surface of the door rail;

a second roller (i.e. Fig. 4, ref. 52 on the left) provided on the door hanger, arranged to face the lower end surface of the door rail, and configured to be in elastic contact with the door rail, 
wherein the first roller is arranged to be away in a vertical direction from the lower end surface of the door rail by a distance (i.e. Fig. 4, ref. 52 on the right is away from ref. 30), and 
wherein the second roller is arranged to be held in contact with the lower end surface of the door rail, or arranged to be away in the vertical direction from the lower surface of the door rail by a distance smaller than the distance by which the first roller is away in the vertical direction from the lower end surface of the door rail (i.e. Fig. 4, ref. 52 on the right is further away from rail, ref. 30, than ref. 52 on the left). 
Narimatsu does not disclose the first roller is made of metal. However, metal rollers are known such as stated in Zappa under Description, line 11 and are not novel to the invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal rollers as stated in Zappa in the anti-falling device in Narimatsu for durability and resistance to wear from repetitive motion and there would have been reasonable expectation of success.




Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654